Citation Nr: 0006749	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  95-33 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than December 27, 
1993, for the grant of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Attorney Beth S. Heleman, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating action by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

On December 15, 1997, the Board found that the requirements 
for an effective date earlier than December 27, 1993, for the 
grant of service connection for post-traumatic stress 
disorder had not been met.  Accordingly, the veteran's appeal 
of the June 1994 decision was denied.  The veteran appealed 
the Board's December 1997 decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  

In a June 30, 1999 Judgment, the Court affirmed a portion of 
the Board's December 15, 1997 decision, and vacated the 
remainder of the decision.  The Court affirmed the portion of 
the Board's December 15, 1997 decision that determined that 
the appellant/veteran had abandoned his 1987 claim for 
service connection for post-traumatic stress disorder.  Other 
than a finding of fact of the same, the Board will not 
further discuss that aspect of the veteran's claim in the 
decision below.  

The Court concluded that the portion of the Board's December 
15, 1997 decision which determined that the appellant had 
abandoned his 1991 claim for the condition stated was 
vacated.  The Court remanded the matter to the Board for 
further development and readjudication consistent with its 
decision.  In particular, the Court stated that the Board in 
its December 1997 decision erred in failing to consider the 
application of 38 C.F.R. § 3.156(b).  Accordingly, the Board 
will proceed below with further development and 
readjudication of this claim consistent with the Court's 
decision.  

Since the veteran's case was last before the Board, he has 
changed representation from a veteran's service organization 
to a private attorney.  A December 1999 letter serves as a 
power of attorney which designates Attorney Heleman as the 
veteran's current representative.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In a June 30, 1999 Judgment, the Court affirmed a portion 
of a December 1997 decision where the Board found that the 
veteran had abandoned a 1987 claim for service connection for 
post-traumatic stress disorder. 

3.  On July 30, 1991, the veteran communicated a verbal 
request to reopen his claim for entitlement to service-
connection benefits for post-traumatic stress disorder; and 
on August 7, 1991, the veteran submitted a formal 
communication in writing of the same.

4.  The RO issued letters to the veteran in September 1991, 
December 1991, and July 1992, requesting specific information 
necessary for adjudication of his claim; the veteran failed 
to submit the requested evidence.

5.  In a statement dated in January 1993, the RO notified the 
veteran that his claim for service-connection for post-
traumatic stress disorder had been denied based on the fact 
that the requested information had not been submitted by the 
veteran.  The veteran was also informed that if the requested 
information was submitted by July 1993, the claim would be 
reconsidered; the veteran did not respond.

6.  The veteran's request to reopen his claim for 
compensation for post-traumatic stress disorder, and 
corresponding medical evidence, was received on December 27, 
1993, within one year of the January 1993 denial.

7.  The corresponding medical evidence showed that the 
veteran had been treated privately in October 1991 for post-
traumatic stress disorder.

8.  The corresponding medical evidence was sufficient to 
continue the pendency of the July 1991 pending claim, and 
that claim was not abandoned.  

9.  The effective date of the award of service connection for 
post-traumatic stress disorder is July 30, 1991, the date of 
request to reopen the veteran's claim.  


CONCLUSION OF LAW

The requirements for an effective date of July 30, 1991, for 
the grant of service connection for post-traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.156(b), 3.158 (1991, 1999), 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, he has 
presented a claim which is plausible.  All relevant facts 
have been properly developed.  The record is complete, and no 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107.

In a June 30, 1999 Judgment, the Court affirmed that portion 
of a December 15, 1997 Board decision which determined that 
the appellant/veteran had abandoned a 1987 claim for service 
connection for post-traumatic stress disorder.  The remainder 
of this discussion focuses on the date the veteran reopened 
that 1987 claim.  


Factual Background & Procedural History

In July 1991, a report of contact was noted in the veteran's 
file.  The report noted that the veteran was requesting 
compensation benefits for post-traumatic stress disorder.  In 
addition, the veteran submitted a statement, received on 
August 7, 1991, regarding his inservice experiences and his 
current symptomatology regarding his post-traumatic stress 
disorder. 

In September 1991 and again in December 1991, the RO sent 
letters to the veteran noting that the RO had requested and 
later received a 1987 medical report from the veteran's 
private physician.  Furthermore, the letters indicated that 
additional evidence, to include specific private medical 
records from the veteran's private physician from the period 
1991, was necessary for his claim.  It was noted that if the 
requested evidence was not received within one year from the 
date of the letters, the veteran's claim would be decided on 
the evidence of record.

Received by the RO in May 1992 were VA outpatient treatment 
records, dated between September 1991 and April 1992.  In a 
subsequent statement, dated in May 1992, the veteran 
indicated that he had been treated at a VA facility, and 
requested that he be scheduled for a VA examination.

In June 1992, the RO further requested that the National 
Personal Records Center (NPRC) undertake search efforts to 
obtain any additional service and personnel records relating 
to counseling or interview sessions received by the veteran 
during service.  A reply from the NPRC was received in July 
1992, indicating that all medical records were forwarded to 
the RO, and that no records of interviews or duty assignments 
relating to the veteran were on file at that facility.

In July 1992, the RO sent the veteran another letter stating 
that the records from his private physician, Dr. Greenblott, 
had not yet been received.  The letter stated that the 
veteran should complete and return the enclosed forms so that 
the RO could obtain copies of his Social Security 
Administrative decision.  It was further noted that the 
evidence must be received within one year of the date of the 
letter.  The veteran did not respond to the letter.

In January 1993, the RO issued another letter to the veteran 
informing him that the RO had denied his claim for service 
connection for post-traumatic stress disorder.  It was noted 
that the decision was based on the fact that the veteran had 
failed to submit the requested information and thus a 
decision on the merits could not be determined.  It was also 
noted that if the veteran submitted the requested information 
by July 1993, the RO would reconsider the veteran's claim.  
However, it was further noted that benefits would not be paid 
for any period prior to the date of receipt of the 
information.  The veteran did not respond prior to July 1993.

In a statement received by the RO on December 27, 1993, the 
veteran requested that his claim for service connection for 
post-traumatic stress disorder be reopened.  His statement 
contained information regarding his current treatment for 
post-traumatic stress disorder. 

Received by the RO on December 27, 1993 was additional 
evidence showing that the veteran had been seen privately.  
In the corresponding medical report, it was noted that the 
veteran had been examined by the signing physician on October 
81, 1991.  His subjective complaints included extreme 
anxiety, withdrawal, stress related hives and diarrhea, sleep 
disturbance, psychomotor retardation, and depressed mood.  
The diagnoses were post traumatic delayed stress, and 
dysthymic disorder.  

In a decision dated in June 1994, the RO granted service 
connection for post-traumatic stress disorder.  The decision 
was based primarily on service medical records, a VA 
examination report of February 1994, and VA outpatient 
treatment records dated between July 1992 and February 1994.  
Based on the findings reported in the medical records, the RO 
assigned a 70 percent evaluation, under diagnostic code 9411, 
effective December 27, 1993.

In a rating decision dated in September 1994, after another 
review of the veteran's file, to include all medical evidence 
of record, the RO assigned a 100 percent evaluation for his 
service-connected post-traumatic stress disorder, effective 
December 27, 1993.

A hearing was held in December 1995, before a hearing officer 
at the RO, and the veteran's testimony primarily dealt with 
issues no longer on appeal. 

In April 1997, numerous lay statements were received in 
support of the veteran's claim.  These statements noted that 
the veteran had been experiencing psychiatric symptoms and 
receiving treatment for such condition since approximately 
1987.

In December 1997, at the time this case was previously before 
the Board, the veteran and his representative contended that 
the effective date of service connection for post-traumatic 
stress disorder should have been earlier than December 27, 
1993, and should have been based on his original claim for 
compensation for post-traumatic stress disorder, dated in 
1987.

In the Court's June 1999 Judgment, it instructed the Board to 
further develop and readjudicate this claim.  In that 
context, the Court indicated the following:

In connection with the July 1991 claim, the RO, in July 
1992, contacted the appellant and requested additional 
records.  In January 1993, the RO denied the claim and 
informed the appellant that he had until July 1993 to 
submit the requisite evidence.  In December 1993, the 
appellant had submitted additional evidence in support 
of his claim.  Although this evidence was not received 
within one year of its request, it was received within 
one year of the January 1993 denial.  Under 38 C.F.R. 
§ 3.156(b), 'new and material evidence received prior to 
the expiration of the appeal period will be considered 
as having been filed in connection with the claim which 
was pending at the beginning of the appeal period.'  
Thus, if the appellant had submitted new and material 
evidence, then the matter remained pending.  Here, the 
Board erred in failing to consider the application of 
38 C.F.R. § 3.156(b)....

In December 1999, the veteran's attorney submitted further 
argument for the record, and essentially claims that the 
effective date for the grant of service connection should be 
July 29, 1991, the date that the veteran filed for 
compensation for this claim.


Legal Analysis

Except as provided in 38 C.F.R. § 3.652 of this part, where 
evidence requested in connection with an original claim, a 
claim for increase, a claim to reopen, or for the purpose of 
determining continued entitlement, is not furnished within 1 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, pension, 
compensation, or dependency and indemnity compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158(a) (1991).  See 
Morris v. Derwsinski, 1 Vet. App. 260, 265 (1991) (holding 
that 38 C.F.R. § 3.158(a) is entirely consistent with the 
command of 38 U.S.C. § 3003(a) (redesignated as § 5103(a)) 
regarding the disposition of incomplete claims).

Under applicable criteria, the effective date of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(b)(2)(i).

A "claim" is defined as a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (1999).  An informal claim is "[a]ny communication 
. . . indicating an intent to apply for . .. [VA] benefits . 
. . from a claimant [or] his or her duly authorized 
representative . . . ." 38 C.F.R. § 3.155(a).  When a formal 
claim has been filed, an informal request for reopening will 
be accepted as a claim.  38 C.F.R. § 3.155(c).   "Date of 
receipt" means the date on which a claim, information or 
evidence was received in the VA.  38 C.F.R. § 3.1(r).  A 
reopened claim is, in pertinent part, any application for a 
benefit received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160(e).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under construction, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

New and material evidence received prior to the expiration of 
the appeal period, or  prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans Appeals 
without consideration in that decision in accordance with the 
provisions of § 20.1304 (b) (1) of this chapter), will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  
38 C.F.R. § 3.156(b).  

In this case, the veteran initiated a claim in July 1991.  At 
that time his attempt was to reopen a previously denied 
claim.  It was not until December 27, 1993, that he submitted 
the requested evidence of a diagnosis of post-traumatic 
stress.  The RO accepted that medical evidence as new and 
material evidence and granted service connection for the 
alleged condition.  The RO used December 27, 1993 as the 
effective date of the grant of service connection based on 
receipt of the medical documentation.  

However, the veteran first initiated his claim for 
entitlement on July 30, 1991, when he contacted VA via 
telephone and indicated that he wanted to reopen his claim.  
On August 7, 1991, the veteran submitted his request of the 
same in writing.  Even though the veteran failed to submit 
the requested information necessary to complete and 
adjudicate his claim at that time, his claim initiated in 
July 1991 was not abandoned.  The corresponding medical 
evidence was sufficient to continue the pendency of the July 
1991 pending claim, because it was used as new and material 
evidence, and was received prior to the expiration of the 
appeal period; which would have been January 1994.  38 C.F.R. 
§ 3.156(b).

That being the case, an effective date earlier than December 
27, 1993, is warranted.  Under applicable criteria, the 
effective date of an award of disability compensation based 
on a claim reopened after final disallowance shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(b)(2)(i).  Here, the veteran made a verbal 
and informal request to reopen his claim when he contacted VA 
for the same on July 30, 1991.  The date of receipt of the 
written claim was August 7, 1991.  When that formal claim was 
filed, the veteran's prior informal request for reopening was 
accepted as a claim.  See 38 C.F.R. § 3.155(c).  Accordingly, 
July 30, 1991 is the effective date of his claim for service 
connection for post-traumatic stress disorder.  


ORDER

Entitlement to an effective date of July 30, 1991, for the 
grant of service connection for post-traumatic stress 
disorder is granted.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

